DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the application dated 12/2/2021 has been entered and considered for this Office Action. The amendment contains an amended claim set and an amendment to the Specification.

Comments Regarding the Drawings
The drawings filed on 4/21/2015 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 612a, 612b, and 614 (see Fig. 8).
It is noted that the Specification recites “Additional details of the flex circuit may be found in U.S. patent application Ser. No. 14/137,269, published as U.S. Patent Application Publication No. 2014/0187960 on Jul. 3, 2014, incorporated herein by reference” (see ¶ [0062] of the published Application, i.e., US 2015/0305708 A1). The reference characters in question appear to refer to interlocking teeth 612a and 612b, these reference characters should be deleted from Fig. 8. Alternatively, the Specification should be amended to include descriptions of interlocking teeth 612a and 612b, and chamfered edge 614.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The United States Patent and Trademark Office does not make drawing changes. It is applicant’s responsibility to ensure that the drawings are corrected. Corrections must be made in accordance with the instructions below:
INFORMATION ON HOW TO EFFECT DRAWING CHANGES
Replacement Drawing Sheets
Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one 

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets
A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.


Timing of Corrections
Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

Reasons for Allowance
Claims 1, 4, 5, 7, 8, 10, 11, 14, 15, 17-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
The amendments to the claims are sufficient for overcome the claim objections, claim rejections. Further, the amendment to the Specification is sufficient for overcoming the objection to the Specification raised in the previous Office Action. There 
Regarding claim 1: Within the context of an intravascular ultrasound (IVUS) device, comprising:
a flexible elongate member comprising a proximal portion and a distal portion configured to be positioned within a vessel of a patient;

a substrate coupled to the distal portion of the flexible elongate member and comprising a plurality of conductive segments;

a controller mounted on the substrate;

an ultrasound transducer array mounted on the substrate and in communication with the controller, wherein the ultrasound transducer array comprises a plurality of ultrasound transducers;

a pressure sensor mounted on the substrate distal of the ultrasound transducer array, wherein the pressure sensor is in communication with the controller via the plurality of conductive segments; and

a plurality of wires extending from the distal portion of the flexible elongate member to the proximal portion of the flexible elongate member, wherein a distal end of the plurality of wires is connected to electrical contacts positioned on a proximal region of the substrate, wherein both the ultrasound transducer array and the pressure sensor are in electrical communication with the plurality of wires such that the plurality of wires is configured to carry both signals representing information captured by the ultrasound transducer array and information captured by the pressure sensor,

the prior art of record does not teach or reasonably suggest that a portion of each of the plurality of conductive segments is positioned between two ultrasound transducers of the plurality of ultrasound transducers as recited in claim 1.

Regarding claim 11: Within the context of intravascular ultrasound (IVUS) imaging and pressure sensing system, comprising:
a catheter configured to be positioned within a vessel of a patient, the catheter comprising:

a flexible elongate member comprising a proximal portion and a distal portion;

a substrate coupled to the distal portion of the flexible elongate member and comprising a plurality of conductive segments;

a controller mounted on the substrate;

an ultrasound transducer array mounted on the substrate and in communication with the controller, wherein the ultrasound transducer array comprises a plurality of ultrasound transducers;

a pressure sensor mounted on the substrate distal of the ultrasound transducer array, wherein the pressure sensor is in communication with the controller via the plurality of conductive segments; and

a plurality of wires extending from the distal portion of the flexible elongate member toward the proximal portion of the flexible elongate member, wherein a distal end of the plurality of wires is connected to electrical contacts positioned on a proximal region of the substrate, wherein both the ultrasound transducer array and the pressure sensor are in electrical communication with the plurality of wires such that the plurality of wires is configured to carry signals representing both information captured by the ultrasound transducer array and information captured by the pressure sensor; and

a user interface in communication with the catheter and configured to present information based on the signals carried by the plurality of wires,

the prior art of record does not teach or reasonably suggest a portion of each of the plurality of conductive segments is positioned between two ultrasound transducers of the plurality of ultrasound transducers, as recited in claim 11.

Regarding claim 18: Within the context of a method of assessing a patient comprising:
receiving information captured by an ultrasound transducer array mounted on a substrate, wherein the ultrasound transducer array comprises a plurality of ultrasound transducers, wherein the substrate is coupled to a distal portion of a catheter positioned within a vessel of a patient and comprises a plurality of conductive segments;

receiving information captured by a pressure sensor mounted on the substrate distal of the ultrasound transducer array;

generating communication signals representing the information from the ultrasound transducer array and the information from the pressure sensor at a controller mounted on the substrate, wherein the pressure sensor is in communication with the controller via the plurality of conductive segments; and

transmitting, over a plurality of wires extending from the controller to a proximal portion of the catheter, the communication signals representing both the information captured by the ultrasound transducer array and information captured by the pressure sensor from the controller to a user interface, wherein a distal end of the plurality of wires is connected to electrical contacts positioned on a proximal region of the substrate,

the prior art of record does not teach or reasonably suggest that a portion of each of the plurality of conductive segments is positioned between two ultrasound transducers of the plurality of ultrasound transducers as recited in claim 18.

Corl, US 2014/0187960 A1 teaches an invention that is substantially identical to that of the instant application except that Corl does not teach or reasonably suggest to the ordinarily skilled artisan a pressure sensor and a plurality of conductive segments between the pressure sensor and the claimed controller, let alone that a portion of each of the plurality of conductive segments is positioned between two ultrasound transducers of the plurality of ultrasound transducers as recited in claims 1, 11, and 18  For example, see Fig. 6 of Corl (below on the left) compared to Fig. 8 of the instant application (below on the right). For example, Applicant’s Fig. 8 shows the pressure sensor 605 and a plurality of conductive segments coupling the pressure sensor to the master 604a of controller 604, both of which are absent in Corl.

    PNG
    media_image1.png
    602
    875
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    773
    610
    media_image2.png
    Greyscale

Kholer et al., US 2014/0005521, Corl et al., US 2003/0018273 A1, and Corl, 2013/0303919 A1 were previously discussed in various Office Actions throughout prosecution of the application. These references, individual or combined, do not teach or reasonably suggest to the ordinarily skilled artisan that a portion of each of the plurality of conductive segments is positioned between two ultrasound transducers of the plurality of ultrasound transducers, as recited in the claims 1, 11, and 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN T. SAKAMOTO/Examiner, Art Unit 3793